Citation Nr: 0213136	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  00 - 18 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The appellant is the veteran's widow.  The veteran died in 
February 2000.  He had active military service from November 
1943 to September 1945.  

This appeal arises from a May 2000 decision by the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
regional office (RO).  It was perfected for appeal in July 
2000, after which it was forwarded to the Board of Veterans' 
Appeals (Board) in Washington, DC.  In May 2001, the Board 
remanded the case to the RO for additional development.  The 
case has since been returned to the Board.  


FINDINGS OF FACT

1.  The veteran died in February 2000, at which time he was 
service connected for the residuals of a gunshot wound to the 
right thigh; a right knee disability; and sinusitis resulting 
in a combined 50 percent disability evaluation.  

2.  The veteran's Certificate of the Death reflects that the 
immediate cause of his death was "Complications of Advanced 
Dementia," with no other causes listed as contributing to 
his death. 

3.  Dementia was not present in active service or for many 
years thereafter. 

4.  No competent medical evidence has been submitted into the 
record which links the onset of Dementia to service.  

5.  No competent medical evidence has been submitted into the 
record which establishes that a disability related to 
service, or a service-connected disability, caused or 
contributed substantially or materially to cause the death of 
the veteran.
CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.102, 3.302, 3.312 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain amendments not relevant here regarding attempts to 
reopen previously denied claims.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify a claimant of evidence and 
information necessary to substantiate a claim and inform him 
or her whether he/she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Here, the appellant was notified of the information necessary 
to substantiate her claim by means of the discussions in the 
May 2000 rating decision, the July 2000 statement of the 
case, and the April 2002 supplemental statement of the case.  
She was specifically told that there was no evidence showing 
that a service connected disability caused or contributed to 
the cause of the veteran's death, and she was asked to 
identify any care provider who may have treated the veteran 
for relevant disability.  Although the appellant did not 
respond to this last request, and it is not clear that she 
was specifically advised which records she should obtain and 
which records were the responsibility of the RO to obtain, it 
nevertheless appears that all VA treatment records from the 
years immediately preceding the veteran's death have been 
associated with the claims file.  Under these circumstances, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  As indicated above, it 
appears that all VA treatment records for a number of years 
immediately preceding the veteran's death have been 
associated with the claims file, and the appellant has not 
identified any other location from which records could be 
obtained.  Accordingly, it may be concluded that, as with the 
notice requirements of the VCAA, the duty to assist 
requirements of this law have been met.  

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must, singly or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was an actual, causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumptive provision applies.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

In this case, the record reflects that the veteran died in 
February 2000, at what appears to have been his residence.  
At the time of his death, the veteran was 86 years old, and 
he had established service connection for the residuals of a 
right thigh gunshot wound rated 40 percent disabling; a right 
femur impairment with moderate knee disability rated 20 
percent disabling; and sinusitis rated 10 percent disabling.  
The veteran's combined service connected disability 
evaluation was 50 percent, which had been in effect since 
1946.  The immediate cause of the veteran's death was listed 
on his Certificate of Death as "Complications of Advanced 
Dementia."  There were no other conditions identified as 
contributing to death.  

The appellant has contended that the veteran's service 
connected leg disabilities caused the veteran to fall 
frequently, and that in this way, contributed to his demise.  
In this regard, the records of the veteran's treatment since 
1998 have been associated with the claims file, and these 
confirm that on several occasions the veteran and the 
appellant complained of the veteran having fallen down.  
Although these records do not make clear that it was the 
veteran's service connected disability that caused the 
veteran to fall, even assuming that to be the case, there is 
no indication in the record that this contributed to the 
veteran's dementia, or otherwise to his death.  Moreover, the 
appellant has not indicated that any of those treating the 
veteran were of the opinion that the veteran's service 
connected disabilities were somehow linked to the veteran's 
death.  

Since the record does not establish that the appellant is 
competent to offer opinions on questions requiring medical 
expertise, (i.e., the medical causes of the veteran's death), 
under the circumstances described above, it cannot be 
concluded that any of the disabilities for which service 
connection had been established at the time of the veteran's 
death, caused or substantially and materially contributed to 
cause the veteran's death.  Moreover, since the record does 
not reflect the presence of dementia in service, or for many 
decades after service, there is no basis for considering 
dementia itself to be a service connected disability.  

With the absence of any competent medical evidence showing 
that a service-connected disability played any role in the 
veteran's death, there is no basis for establishing service 
connection for the cause of the veteran's death, and the 
appellant's claim must be denied.




ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

